     Case: 1:20-cv-01432 Document #: 2-1 Filed: 02/27/20 Page 1 of 3 PageID #:41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SIRIUS COMPUTER                                       )
SOLUTIONS, INC.,                                      )
a Texas Corporation,                                  )
                                                      )
                       Plaintiff,                     )       Case No. 20-cv-01432
                                                      )
       v.                                             )
                                                      )
JOHN SACHS,                                           )
                       Defendant.                     )

                   [PROPOSED] TEMPORARY RESTRAINING ORDER

       The matter comes before the Court on the motion of Plaintiff, Sirius Computer Solutions,

Inc. (“Sirius”), pursuant to Federal Rule of Civil Procedure 65(b), to temporarily restrain and

enjoin Defendant John Sachs (“Sachs”) from engaging in certain activities, and to require

Defendant to account for and return certain property to Sirius.

       Pursuant to Sirius’s Verified Complaint for Injunctive and Other Relief, Motion for

Temporary Restraining Order and Preliminary Injunction and supporting Memorandum of Law,

the Court finds, as to certain claims against Defendant and as to certain requested relief, as

explained in open court, that: (a) Sirius has met its burden at this stage of these proceedings

demonstrating its right to the relief requested; (b) Sirius is likely to prevail on the merits of its

claims against Defendant; (c) Sirius will suffer immediate and irreparable injury if the relief

requested is not granted; (d) Sirius does not have an adequate remedy at law; (e) any hardship to

the Defendant is outweighed by the hardship to Sirius if the requested relief is not granted; and

(f) the public interest would be appropriately served by this Court’s grant of the relief requested.

       THEREFORE, it is hereby ORDERED that:

   1. Sirius’s Motion for Temporary Restraining Order is GRANTED.


                                                  1
 Case: 1:20-cv-01432 Document #: 2-1 Filed: 02/27/20 Page 2 of 3 PageID #:42




2. Sachs and his agents, servants, employees, attorneys, and all persons in active concert

   and participation with him, who receive notice of this Order are enjoined as follows until

   further order of this Court:

       (a) Sachs shall not be employed by Presidio, Inc. (“Presidio”) or any other business
           that competes with Sirius, in a role having substantially similar duties and
           responsibilities to those he performed for Sirius during the 12-month period
           preceding his resignation from Sirius, in the geographic area in which he worked
           for Sirius;

       (b) Sachs shall not contact or perform work for current customers of Sirius, for whom
           Sachs previously performed direct services, including the following:

                i.   AGFIRST FARM CREDIT BANK
               ii.   AMERICAN INTERNATIONAL GROUP
             iii.    BLUE CROSS AND BLUE SHIELD SOUTH CAROLINA
              iv.    HARRIS TEETER
               v.    SCANA SERVICES, INC.
              vi.    TIAA CREF INDIVIDUAL & INSTITUTIONAL SERVICES, INC.
             vii.    TEACHERS INSURANCE & ANNUITY ASSOCIATION OF
                     AMERICA
            viii.    THE KROGER COMPANY
              ix.    ELECTRIC POWER RESEARCH INSTITUTE
               x.    KPS, LLC
              xi.    ALLY BANK
             xii.    DOMINION ENERGY SOUTHEAST SERVICE
            xiii.    NORTH STATE TECHNOLOGY SOLUTIONS
             xiv.    HTPS, LLC
              xv.    BLUE CROSS AND BLUE SHIELD OF SOUTH CAROLINA
             xvi.    SOUTH CAROLINA ELECTRIC & GAS
            xvii.    DATACHAMBERS, LLC
           xviii.    ALERT LOGIC INC.
             xix.    ELECTROLUX NORTH AMERICA, INC.
              xx.    ON SEMICONDUCTOR CORPORATION
             xxi.    SPX CORPORATION
            xxii.    DASSAULT SYSTEMES AMERICAS CORP.
           xxiii.    SEALED AIR CORPORATION
           xxiv.     SPX FLOW, INC.
            xxv.     CSI LEASING, INC.

       (c) Sachs shall not contact or perform duties for prospective customers of Sirius, with
           which Sachs or other employees of Sirius were in business discussions or
           negotiations during the six months preceding his resignation, and about which



                                            2
    Case: 1:20-cv-01432 Document #: 2-1 Filed: 02/27/20 Page 3 of 3 PageID #:43




              Sachs possesses significant information regarding such customer’s operations or
              proposed relationship with Sirius, including the following:

                   i.   Moody’s;
                  ii.   Ingersoll Rand;
                 iii.   LPL Financial;
                 iv.    Transunion.

          (d) Sachs shall not seek to induce or otherwise encourage the Sirius customers
              identified in subparagraph (b)(i)-(xxv) above to modify or terminate their
              agreement or relationship with Sirius;

          (e) Sachs shall not contact or perform duties for current customers of Sirius, about
              which Sachs, by the nature of his duties with Sirius, possesses significant
              information regarding the customer’s operations or relationship with Sirius,
              including the Sirius customers identified in subparagraph (b)(i)-(xxv) above;

          (f) Sachs shall return to Sirius all materials in his possession which pertain to or were
              used by him in connection with his employment, including materials containing
              Confidential Information as defined in Par. 2(b) of the Agreement;

          (g) Sachs shall not directly or indirectly use, communicate, disclose or disseminate,
              Confidential Information as defined in Par. 2(b) of the Agreement.

   3. No bond or other security is required of the Plaintiff.



Date:                                                ______________________

                                                     United States District Judge




                                                3
